Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-16-00036-CR

                                Gilbert ARGUELLO,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 144th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2014CR3114
                   Honorable Lorina I. Rummel, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ANGELINI

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED April 20, 2016.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice